UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1181


IN RE: DARRELL LYNN HENDERSON,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:07-cr-00067-CG-M-1)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Darrell Lynn Henderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Lynn Henderson petitions for a writ of mandamus

seeking an order requiring the United States District Court for

the Southern District of Alabama and certain prison officials to

grant him certain credit toward his sentence.                 We conclude that

Henderson is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

       This court’s authority to issue mandamus relief “is only

incidental    to     and   in   aid   of       appellate   jurisdiction,   which

Congress has given it over district courts.”                Gurley v. Superior

Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969)

(citations and internal quotation marks omitted).                   Because we

lack     appellate    jurisdiction     over       the   Southern   District   of

Alabama, we lack jurisdiction to issue the requested writ to

that court.        We also conclude that Henderson has not met the

burden required for the issuance of a writ of mandamus to the

prison officials because he has not shown that he has no other

avenue to seek relief.

                                           2
     Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                 We also

deny as moot Henderson’s request for an expedited decision.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                           PETITION DENIED




                                      3